EXHIBIT 10.4

Recording Requested By and

When Recorded Mail To:

GE Life and Annuity Assurance Company

707 East Main Street

Suite 1300-A

Richmond, Virginia 23219-3310

Attention: Mr. Peter Smith

GELAAC Loan No. 3982

LOAN ASSUMPTION AGREEMENT

THIS AGREEMENT is dated this 1st day of August, 2005, and is made by GE LIFE AND
ANNUITY ASSURANCE COMPANY, a Virginia corporation (“Lender”); K-5 ASSOCIATES,
LLC, a North Carolina limited liability company (“Borrower”); ROBERT S. KADIS
and HAROLD L. KADIS (“Guarantors”); and A4 REALTY, LLC, a North Carolina limited
liability company (“Purchaser”).

RECITALS

A. Loan Documents. On or about October 25, 2000, Lender made a loan (“Loan”) to
Borrower in the principal sum of Four Million Four Hundred Thousand and No/100
Dollars ($4,400,000.00) evidenced by the following (together with this
Agreement, the “Loan Documents”):

 

  1. Promissory Note dated October 25, 2000 (“Note”) in the Loan amount.

 

  2. Deed of Trust, Assignment of Rents and Leases and Security Agreement dated
October 25, 2000, recorded with the Wake County Register of Deeds on October 25,
2000, in Book 008715, Page 01964, and re-recorded on November 9, 2000, in Book
8729, Page 2323.

 

  3. Assignment of Rents and Leases (the “Assignment”) dated October 25, 2000,
recorded with the Wake County Register of Deeds on October 25, 2000, in Book
008715, Page 01998, and re-recorded on November 9, 2000, in Book 008729, Page
2359.

 

  4. UCC Financing Statement filed with the North Carolina Secretary of State
under Document No. 00-007582.

 

  5. Unconditional Guaranty (the “Guaranty”) dated October 25, 2000, executed by
Guarantors.

 

  6. An Indemnity regarding environmental matters dated October 25, 2000.



--------------------------------------------------------------------------------

B. Permitted Transfer. Paragraph 4.1 of the Deed of Trust prohibits the transfer
of the Property without the prior written consent of Lender.

C. Request for Consent to Transfer. Borrower has asked Lender to consent to the
transfer of the Property to Purchaser and Purchaser’s assumption of the Loan
pursuant to provision 4.2 of the Deed of Trust. Lender is willing to do so upon
the terms below.

THEREFORE, the parties agree as follows:

1. Purchaser’s Acknowledgement of Loan Documents. Purchaser acknowledges that it
is fully familiar with the terms of the Loan Documents and that they express the
entire understanding of the parties regarding the Loan.

2. Purchaser’s Assumption of Loan Obligations. Purchaser assumes and agrees to
perform all of Borrower’s obligations under the Loan Documents. However,
Purchaser shall be personally liable on the Note only to the extent that
Borrower has been liable; that is, the extent of the personal liability of
Purchaser shall at all times be the same as if Purchaser had been the original
maker of the Note without the release referred to in the following paragraph 3.

3. Borrower’s and Guarantors’ Liability. Borrower and Guarantors are hereby
relieved of personal liability for acts or occurrences arising out of matters
occurring after the date hereof, and, as to matters where the time when such act
or occurrence took place is in dispute, the Borrower and Guarantors shall have
the burden of proof that such act or occurrence took place subsequent to the
date hereof.

4. Liability of Borrower and Purchaser. Purchaser and Borrower shall be jointly
and severally liable under the Note and all other Loan Documents to the extent
provided therein but subject to the terms and limitations in this Agreement.

5. Loan Modification. The Loan is modified as provided herein, and the Deed of
Trust is further modified as follows:

Trustor Name(s); Matters Affecting Financing Statement Filings. At the request
of Beneficiary, Trustor shall execute a certificate in form satisfactory to
Beneficiary listing the trade-names or fictitious business names under which
Trustor intends to operate the Property or any business located thereon and
representing and warranting that Trustor does business under no other trade
names or fictitious business names with respect to the Property. Trustor will
not change any of the following without notifying the Beneficiary of such change
in writing at least thirty (30) days prior to the effective date of such change
and without first obtaining the prior written consent of the Beneficiary:

 

  (a) Trustor’s name or identity (including its trade name or names);

 

  (b) if Trustor is an individual, Trustor’s principal residence;

 

  (c) if Trustor is an organization, Trustor’s corporate, partnership or other
structure;

 

-2-



--------------------------------------------------------------------------------

  (d) if Trustor is an organization, Trustor’s jurisdiction of organization
(i.e., the jurisdiction [State] under whose law the Trustor is organized); or

 

  (e) if Trustor is an organization, Trustor’s place of business (if Trustor has
only one place of business) or Trustor’s chief executive office (if Trustor has
more than one place of business);

Upon any change in the matters referred to above (if permitted hereunder),
Trustor will, upon request of Beneficiary, execute any financing statement
amendments, additional financing statements and other documents required by
Beneficiary to reflect such change.

This Deed of Trust shall be effective as a Financing Statement filed as a
fixture filing with respect to all goods which are or are to become fixtures
related to the Property. The information below is provided in connection with
the filing of this instrument as a Financing Statement, and the Trustor hereby
represents and warrants it to be true and correct as of the date of this
instrument:

The name and address of the record owner of the real estate described in this
instrument is:

A4 Realty, LLC, a North Carolina limited liability company

5501 Dillard Drive

Cary, North Carolina 27511

Attention: Ms. Cindy Pittman

 

  (b) the name, mailing address and, if Debtor is not an individual, type of
organization, jurisdiction or organization and organizational number (if any) of
the Debtor is:

A4 Realty, LLC, a North Carolina limited liability company

5501 Dillard Drive

Cary, North Carolina 27511

Attention: Ms. Cindy Pittman

Organizational Number: NC-787453

 

  (c) The name and address of the Secured Party is:

GE Life and Annuity Assurance Company, a Virginia corporation

707 East Main Street

Suite 1300-A

Richmond, Virginia 23219-3310

Trustor specifically authorizes Beneficiary to file such Uniform Commercial Code
Financing Statements before, on or after the date hereof, and to file such
amendments and continuation statements, all as Beneficiary determines necessary
or desirable from time to time to perfect or continue the lien of Lender’s
security interest in the Property.

 

-3-



--------------------------------------------------------------------------------

6. Consent to Conveyance.

 

  (a) Lender consents to Borrower’s transfer of the Property to Purchaser and
agrees that the transfer will not constitute a default under the Deed of Trust.

 

  (b) Borrower and Purchaser agree that Lender’s consent to transfer of the
Property does not constitute a waiver of the provisions of paragraph 4.1 of the
Deed of Trust and that, upon closing of the transfer of the Property to
Purchaser, all further sales, conveyances, encumbrances and transfers of the
Property will be subject to paragraph 4.1 of the Deed of Trust. No subsequent
transfer shall be permitted pursuant to paragraph 4.2 of the Deed of Trust, and
said paragraph 4.2 is hereby deleted from Article 4. of the Deed of Trust and
from the corresponding restatement of the same in the Note.

7. Assumption Fee, Lender’s Expenses. An Assumption Fee in the amount of
Thirty-Five Thousand Three Hundred Eighteen and 85/100 Dollars ($35,318.85) must
be paid to the Lender in consideration of Lender’s consent to transfer of the
Property to Purchaser, and the Lender must also be paid a Loan Event Fee in the
amount of Three Thousand Five Hundred and No/100 Dollars ($3,500.00) and all of
Lender’s legal and administrative expenses in connection with this transfer and
Agreement as a condition to such Agreement.

8. Notice to Purchaser. Purchaser requests that all notices under the Loan
Documents be given to the address indicated above in this Agreement.

9. Attorneys’ Fees. If any suit or action is brought by Lender to enforce or
interpret the terms of this Agreement, the Transferee shall pay the Lender’s
costs and expenses, including reasonable attorneys’ fees, incurred in such suit
or action. Such fees shall include, without limitation, attorneys’ fees incurred
at or in preparation for any trial, appeal or review or in any bankruptcy
proceeding.

10. Conditions. This Agreement is effective only when all of the following
conditions are satisfied:

 

  (a) A deed conveying to Purchaser fee title to the Property has been recorded
in the land records of Wake County, North Carolina.

 

  (b) This Agreement has been duly executed by all parties in the manner
indicated and has been recorded in the land records of Wake County, North
Carolina.

 

  (c) UCC Amendment Statements naming Purchaser as debtor and in a form
reasonably acceptable to Lender have been filed with the Secretary of State of
North Carolina.

 

  (d) Purchaser and its sole member have executed and delivered to the Lender an
Environmental Indemnity with respect to environmental matters acceptable to
Lender, in addition to that previously executed by the Borrower and Guarantors.

 

-4-



--------------------------------------------------------------------------------

  (e) Purchaser’s sole member has executed and delivered to the Lender an
Unconditional Guaranty of the Loan.

 

  (f) Borrower or Purchaser has paid all of Lender’s expenses and fees arising
out of this transfer and Agreement, including the Assumption Fee, Loan Event
Fee, and title, title endorsement, recording, attorney’s fees, and other
out-of-pocket costs.

11. Guaranty and Environmental Indemnity. By their signatures, the Guarantors
agree that the Guaranty and Environmental Indemnity are modified to reflect the
foregoing terms, that the Guaranty and Environmental Indemnity remain in effect,
and that this Agreement does not impair the validity of the Guaranty or
Indemnity or Guarantors’ liability under the Guaranty or Indemnity except as
referred to in this Agreement.

12. Miscellaneous.

 

  (a) The principal amount due on the Loan as of July 1, 2005, after application
of the payment due on that date was Three Million Five Hundred Thirty-One
Thousand Eight Hundred Eighty-Four and 60/100 Dollars ($3,531,884.60).

 

  (b) Borrower represents and warrants to Lender that it has no defenses or
claims of offset to payment of the Loan or enforcement of the Loan Documents or
any other defenses or offsets with respect of Lender’s lending of funds to
Borrower. As further consideration for this Agreement, Borrower and Purchaser
release Lender from any and all liability, known or unknown, arising out of any
act or circumstance to date with respect to the Loan or any collateral for
repayment of the Loan.

 

  (c) Each person included within Borrower and Purchaser warrants to Lender that
it has full right, power and authority to enter into this Agreement and to
perform all its obligations, and that all information and materials submitted to
Lender in connection with the request for this modification contain no material
misstatement or misrepresentation nor omit to state any material fact or
circumstance.

 

  (d) This document constitutes the entire agreement among the parties with
respect to the assumption of the Loan and shall not be amended, modified or
terminated except by a writing signed by the party to be charged therewith.

 

  (e) Except as provided in this Agreement, the terms of the Loan Documents
remain in full effect and are ratified. This Agreement is not intended to and
shall not be construed to impair the validity, priority or enforceability of the
Deed of Trust or the other Loan Documents.

 

  (f) This Agreement is binding upon and shall inure to the benefit of the
parties and their respective heirs, personal representatives, successors and
assigns.

 

  (g) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one instrument.

 

-5-



--------------------------------------------------------------------------------

  (h) This Agreement shall be governed by and construed in accordance with the
laws of the State of North Carolina.

DATED the day and year first above written.

 

“BORROWER”

K-5 ASSOCIATES, LLC,

a North Carolina limited liability company

By:

 

/s/ Harold L. Kadis

 

HAROLD L. KADIS

Its:

 

Manager

NORTH CAROLINA,                                          COUNTY.

I, a Notary Public of the County and State aforesaid, certify that Harold L.
Kadis, personally came before me this day and acknowledged that he is a member
of K-5 Associates, LLC, a North Carolina limited liability company, and that by
authority duly given and as the act of the limited liability company, the
foregoing instrument was signed in its name by its member, as an act of, and for
and on behalf of, said limited liability company. Witness my hand and official
stamp or seal, this              day of                     , 2005.

 

My commission expires:

               

Notary Public

   

 

-6-



--------------------------------------------------------------------------------

“PURCHASER”

A4 REALTY, LLC,

a North Carolina limited liability company

By:  

/s/ Cindy Pittman

 

CINDY PITTMAN

Its:

 

Manager

 

NORTH CAROLINA,                      COUNTY.

I, a Notary Public of the County and State aforesaid, certify that Cindy
Pittman, personally came before me this day and acknowledged that she is the
Manager of A4 Realty, LLC, a North Carolina limited liability company, and that
by authority duly given and as the act of the limited liability company, the
foregoing instrument was signed in its name by its Manager, as an act of, and
for and on behalf of, said limited liability company. Witness my hand and
official stamp or seal, this              day of                     , 2005.

 

My commission expires:

               

Notary Public

   

 

-7-



--------------------------------------------------------------------------------

   

“LENDER”

ATTEST:

    GE LIFE AND ANNUITY ASSURANCE COMPANY, a Virginia corporation     

Secretary

   

By:

 

/s/ [Illegible]

     

Its:

 

Investment Officer

                                         ,
                                         COUNTY

I, a Notary Public of the County and State aforesaid, certify that
                             personally came before me this day and acknowledged
that (s)he is an Investment Officer of GE Life and Annuity Assurance Company, a
Virginia corporation, and that by authority duly given and as the act of the
corporation, the foregoing instrument was signed in its name by
                             as its investment officer, sealed with its
corporate seal and attested by its                              Secretary as an
act of, and for and on behalf of, said corporation. Witness my hand and official
stamp or seal, this              day of                     , 2005.

 

My commission expires:

               

Notary Public

   

 

-8-



--------------------------------------------------------------------------------

“GUARANTORS”

 

/s/ Robert S. Kadis

 

(SEAL)

ROBERT S. KADIS

 

/s/ Harold L. Kadis

 

(SEAL)

HAROLD L. KADIS

 



 

NORTH CAROLINA,                      COUNTY.

I, a Notary Public, do hereby certify that Robert S. Kadis personally appeared
before me this day and acknowledged the due execution of the foregoing
instrument. Witness my hand and official stamp or seal, this              day of
                    , 2005.

 

My commission expires:

               

Notary Public

   

 

NORTH CAROLINA,                      COUNTY.

I, a Notary Public, do hereby certify that Harold L. Kadis personally appeared
before me this day and acknowledged the due execution of the foregoing
instrument. Witness my hand and official stamp or seal, this              day of
                    , 2005.

 

My commission expires:

               

Notary Public

   

THIS DOCUMENT DRAFTED BY:

Duane L. Paulson

BEST & FLANAGAN LLP

225 South Sixth Street

Suite 4000

Minneapolis, Minnesota 55402

(612) 349-5695

 

-9-



--------------------------------------------------------------------------------

EXHIBIT A

TO

LOAN ASSUMPTION {AND MODIFICATION} AGREEMENT

LEGAL DESCRIPTION

The Property which is subject of this Agreement is situated in the County of
Wake, State of North Carolina, and is legally described as follows:

Being all of that certain tract of land containing 5.562+/- acres designated as
Lot 8R shown on plat of survey entitled “Recombination Map/CROSSROADS II”,
prepared by Murphy Hobson Sacks, dated October, 1995, and recorded in Book of
Maps 1995, Page 1742, in the Wake County, North Carolina, Public Registry,
reference to which is hereby made for a more particular description, said real
property located in Swift Creek Township, Wake County, North Carolina.

TOGETHER WITH appurtenant easement rights contained in Restrictive Covenants
recorded in Book 3742, Page 196, Wake County Registry.